Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election of species without traverse of the following species in the reply filed on 12/24/2020 is acknowledged. The elected species are as follows:
 (A) One pair of gene, ELANE and IFI44L; (B) Streptococcus pneumonia; and (C) RNA transcripts and RT-PCR. Claims 2-4, and 6-10 are directed to non-elected species and they are withdrawn. 
Claims 1-15, 17-20 and 22 are pending in this application.
Claims 1, 5, 11-15, 17-18, and 22 are under the examination.
Claims 2-4, 6-10, and 19-20 are withdrawn.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 5, 11-15, 17-18, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significantly more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claims 1 and 5 are analyzed. The claims recite a methods detecting a bacterial infection in a subject. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claims 1 and 5 recite meth step of assaying a gene expression level from a subject to detect a bacterial infection in the subject. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. 
Furthermore, the claims recite determining presence of a bacterial infection based on the relative expression level of gene, which could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea [e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)]. That is a mental process. Therefore, claims 1 and 5 are directed to at least once exception which may be termed a law of nature, an abstract idea or both (Step 2A Prong 1: Yes).
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there  
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claims recite assaying a sample obtained from a subject to determine a relative expression level of at least one gene pair selected from the group of gene pairs. However, the method of measuring a relative gene expression level of gene pair using a sample obtained from a subject, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Tang et al. Critical Care; 2010; 14:R237: p. 1-11(review); Lill et al. Frontiers in Neuroscience; 2013; 7; 33 (from IDS): p 1-14; Bloom et al. PLOS ONE; 2013; 8; 8: e70630: p. 1-17 (from IDS); Ramilo et al. Cell Host & Microbe; 2009; 6:199-200]. Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Claims 1 and 5 are not directed to patent eligible subject matter. 
Claim 11 recites the method step of conducting a confirmatory test for the bacterial infection in the subject and claim 12 recites the method step of providing the subject with treatment for the bacterial infection, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited 
Claims 13-15, 17-18 and 22, further limit the method corresponding to bacterial infection, sample, subject, treatment, and detection gene expression technique. The limitations of the claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, claims 13-15, 17-18 and 22, are not directed to patent eligible subject matter. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 5, 11-15, 17-18, and 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “a relative expression level”. Claim 17 recites “a relative expression level’ and “relative abundance”. The term “relative” in the claims is a relative 
In this case, “a relative expression level” of a gene pair is unclear. What is the value of relative expression level? How to use this activity (e.g. increase or decrease) in determining the presence or absence of bacterial infection?
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1, 5, 11-15, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lill (Lill et al. Frontiers in Neuroscience; 2013; 7; 33: p 1-14, cited in IDS), in view of Bloom (Bloom et al. PLOS ONE; 2013; 8; 8: e70630: p. 1-17, cited in IDS). 
	With regard to claims 1 and 5, Lill teaches a method of detecting a bacterial infection in human patients that comprises determining gene expression level using blood samples from the patients (p 3 col 2 para 2-3) (Limitation of claim 15). Lill also teaches performing the method in the patients and healthy control group who are free of any acute infection and had not taken any antibiotics within the month prior to blood sampling (abstract, p 2 col 2 para 1). Lill further teaches measuring gene expression level of gene pairs (e.g. detecting more than one gene) (Figure 1), and performing functional analysis to define functional networks of differentially expressed genes (p 4 col 1 para 3 and col 2 para 2, p 4 Table 2, Figure 4). Furthermore, Lill teaches determining relative differences in the gene expression signals to diagnose bacterial infection (p 4 col 1 para 2, Table 2, Figure 5). These teachings of Lill also encompass determining relative abundance of RNA transcripts of the at least one gene pair (Figure 1, Table 2, Table 4, p 11 col 2 para 3) (Limitation of claim 17).
Lill teaches determining the presence of a bacterial infection in the patient based on the relative expression level  via gene expression levels in the bacterial meningitis patients (Figure 1) and data of fold difference in gene expression levels between the bacterial meningitis patients and healthy control (Figure 2) (p 4 col 1 para 3). Lill also claim 18).    .
	Furthermore, Lill teaches performing detecting gene expression changes of a number of genes, genetic network and their most significantly activated pathways that correspond to infection including IFI44L (Table 3-4, p 6 col 2 para 1-2) (see Table 4 under ID 5 for IF44L molecule in the network). Thus, the teachings of Lill encompass detecting bacterial infection in a subject via determining a relative gene expression level of gene pairs (including IF144L gene) and determining the presence of a bacterial infection. 
	Lill does not specifically teach detecting ELANE gene in the method although Lill teaches analyzing the gene expression as a functional network. 
Bloom teaches a method of determining factors underlying the immunopathogenesis of infectious diseases (e.g. tuberculosis) by comparing the blood transcriptional response in the diseases via detecting whole blood genome-wide transcriptional profiles (abstract, p3 col 2 para 1). Bloom further teaches performing analyzing gene clusters of differentially expressed transcripts that are associated with distinct biological pathway, and gene expressions related to different infection, using blood samples from the patients and the control via RNA microarray (p 3 col 2 para 1, Figure 2-4) (Limitation of claim 18). Bloom teaches that the top 50 over-abundant differentially expressed transcripts for each disease correlated with the findings from the modular and IPA (Ingenuity Pathway Analysis) analysis where tuberculosis and active sarcoidosis were dominated by interferon -inducible genes (For example, IFI44L), and the top 50 over-abundant transcripts in pneumonia were dominated by antimicrobial 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included determining genes that are the top differentially expressed gene for specific disease (e.g. IFI44L gene for tuberculosis and sarcoidosis, and ELANE for pneumonia, as taught by Bloom, to the method of Lill in diagnosing a bacterial infection via determining a relative gene expression of gene pairs. Lill teaches the method of performing identifying thousands of genes differential expression at a significant level (abstract). Lill teaches determining genetic pathways (e.g. IFI44L gene in IPA pathway) that is associated to bacterial meningitis, and observing a very strong activation of immune response at the transcriptional level during bacterial infection. Bloom teaches the correlation of differential gene expression of IFI44L and ELANE and bacterial infections, comparing the data between the patients who are suffering from infections and healthy controls, in particular (Table S5). Bloom further teaches that IF44L gene (interferon-inducible gene) is unique for tuberculosis, and ELANE (antimicrobial neutrophil-related gene) is unique for pneumonia. It would have been obvious to perform detection IFI44L and ELANE gene pair in the method of diagnosing bacterial infection, as taught by Bloom, in the method of Lill, in order to perform a correct diagnosis via differential gene expression data set of IFI44L and ELANE as a gene pair, because ELANE expression is indicative of neutrophils expression (i.e. inflammation) and IFI44L expression is indicative of interferon activity, reflecting having infectious disease. Furthermore, this combination of detecting unique 
With regard to claim 11, Lill teaches that bacterial meningitis was diagnosed if in addition to clinical signs of the disease, there was a positive CSF culture of meningitis causing bacteria and/or positive blood culture in presence of CSF pleocytosis ≥10×106 cells/L and /or positive CSF latex agglutination test with pleocytosis ≥500×106 cells/L. Lill also teaches performing a full clinical laboratory screening including a head computed tomography (CT) (p 2 col 2 para 1). Thus, the teachings of Lill indicates conducting a confirmatory test for the bacterial infection in the subject. 
With regards to claim 14, Lill teaches the relationship of causative organisms (i.e. bacteria) and bacterial meningitis. For example, Streptococcus. pneumonia and 
Neisseria. meningitides (p 2 Table 1).
With regard to claim 22, Lill teaches that the clinical outcome was only modestly associated with gene expression profile, and there were no statistically significant differences between groups with a favorable outcome of bacterial meningitis and those with a poor outcome (see p 5 col 1-2). This is considered that the subject lacks some or all symptoms consistent with bacterial meningitis. 
	With regard to claim 12-13, Lill does not teach the method of providing the subject with treatment for the bacterial infection. Bloom teaches providing a standard antibiotic treatment in the method and examining the transcriptional response to the treatment in pneumonia patients (p 13 col 1 para 2-3, Table S7A).  Bloom also teaches determining the response of the treatment as having an “inadequate treatment response or good treatment response (Table S7B). This, the teachings of Bloom using standard 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/W.T.J./ Examiner, Art Unit 1634                                                                                                                                                                                                   

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634